Title: From George Washington to John Page, 11 October 1777
From: Washington, George
To: Page, John



Dr Sir
Head Qrs 26 Miles from Philadelphia Octor 11: 1777.

Your favor of the 27th I received yesterday Afternoon. In respect to public matters, I wrote you on the 2d Instant, and referred you to my Letter of a prior date to Genl Nelson. I have now to inform you, that on the Morning of the 4th we made a general Attack upon the Enemy, who lay encamped in and near German Town. The Action lasted Two Hours & Forty Minutes, during which, we drove them several times, and every appearance promised a favourable, & a happy day. It is with pain, I am constrained to add, that after this, and at a moment when Victory was ready to decide in our favor Our Troops retreated & left the Feild, which they had gained by a brave & spirited conduct, without being forced to the measure by the Enemy’s Arms. I can only assign one reason for their retreat. Unfortunately, the day was overcast by a dark & heavy fog, which prevented our Columns from discovering each Others movements, and from improving the advantages, which they had separately obtained. Had it not been for this circumstance, I am fully persuaded, the Enemy would have sustained a total defeat. Our loss, upon the occasion, was pretty considerable, having had several Officers & Men killed & wounded, and Others taken, who by means of the Fog were separated from the Columns to which they belonged. Genl Nash of North Carolina was among the wounded and died since. I cannot ascertain the Enemy’s loss—but the concurring Accounts of persons, who have left philadelphia since the action and those of Deserters make it very great—from Fifteen to Two Thousand five Hundred. From every information Genl Agnew was slain & it is the common report, that Two other Genl officers were wounded—one mortally. Our Troops are in good spirits, and I hope on a future occasion we shall be more fortunate.
Capn Rowland is now here—He is to make some Experiments to day on the subject you mention, and I shall be ready to pay him every attention his ingenuity may merit. I am Dr Sir with great esteem & respect Yr Most Obedt servt

Go: Washington

